389 F.2d 564
Willis A. SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 20949.
United States Court of Appeals Ninth Circuit.
Feb. 12, 1968.

Stephen Adams (argued) of Adams & Adams, San Francisco, Cal., for appellant.
Robert L. Brosio (argued), Asst. U.S. Atty., Chief, Criminal Division, William Byrne, Jr., U.S. Atty., Anthony Michael Glassman, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, POPE and MERRILL, Circuit Judges.
CHAMBERS, Circuit Judge:


1
In this narcotics conviction here on appeal, we have one substantial issue: Was there reversible error in the trial court's denial of a motion for a bill of particulars?  Smith wanted a bill telling him the name of the government's informer.


2
In the context of this case, he was entitled to know, although it is not every case where the information must be given.  Aguilar v. United States, 9 Cir., 363 F.2d 379.  However, two days before trial, the government advised defense counsel of the name of the informer.  The informer was called by the defense and testified.  Much of the informer's testimony was favorable to the defendant.  How in the sequence there was any prejudice, one cannot find.  We find no offense to Roviaro v. United States, 353 U.S. 53, 77 S. Ct. 623, 1 L. Ed. 2d 639.  See Sorrentino v. United States, 9 Cir., 163 F.2d 627, and Sartain v. United States, 9 Cir., 303 F.2d 859.


3
Error is asserted in failure to grant a continuance.  We can't find that it was ever requested.  Requests for recesses were granted.


4
We find no abuse of discretion or reversible error in the instructions.


5
The contention of lack of competent counsel at trial is without merit.  We cannot say that the representation was a mockery.  In fact, we agree with the trial judge that the defendant was well represented.  The frequency of this charge on appeals does point out the occupational hazard of defending such cases as this.


6
The judgment is affirmed.